March 13, 1916. The opinion of the Court was delivered by
This was a suit on two notes executed by the appellant to the Brenard Manufacturing Company. On the back of the notes there was an assignment written to the plaintiff, *Page 539 
purporting to be signed by Brenard Manufacturing Company. The defendant admitted the execution of the notes, but denied that the plaintiff was an innocent purchaser for value, without notice before maturity, and alleged that the notes were executed as a part of a contract of sale of a piano.
The contract provided for a piano, worth $300, but the piano delivered was not worth more than $90. A mere estimate by witnesses that a chattel is not worth the agreed price is not evidence, standing alone, of fraud. One man thinks that a piano is excellent and no other make is to be considered. Another man may not think that piano at all desirable. The difference between the qualities of goods contracted for and the goods delivered may be evidence of fraud. The notes came from the possession of the plaintiff. Their execution and nonpayment were not denied. There was no notice to plaintiff proven.
A verdict for the plaintiff was directed by Judge Bowman. Under the case of Bank v. Stackhouse, 91 S.C. 459,74 S.E. 977, 40 L.R.A. (N.S.) 454, he could have done nothing else. It is said, "The possession of such paper carries the title with it to the holder."
The judgment should be affirmed.
MESSRS. JUSTICES HYDRICK, WATTS, and GAGE concur in the opinion of the Court.